Citation Nr: 1135226	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  96-44 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an increased rating for a low back disability, rated as 10 percent disabling from August 23, 1995, to July 2, 1997; rated as 20 percent disabling from July 2, 1997, to September 15, 2006; and rated as 40 percent disabling since September 15, 2006.

3.  Entitlement to an increased rating for a right knee disability, rated as 10 percent disabling due to painful motion from August 23, 1995, to September 15, 2006, and rated as 30 percent disabling due to instability and 10 percent disabling due to painful motion since September 15, 2006.

4.  Entitlement to an increased rating for a left knee disability, rated as 10 percent disabling due to painful motion from August 23, 1995, to September 15, 2006, and rated as 30 percent disabling due to instability and 10 percent disabling due to painful motion since September 15, 2006.

5.  Entitlement to an initial compensable rating for the residuals of a tonsillectomy.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that granted noncompensable service connection for the residuals of a tonsillectomy, denied service connection for headaches, and denied the Veteran's claims of entitlement to ratings higher than 10 percent for a low back disability, and higher than a 10 percent rating for arthritis of the bilateral knees.  

By a February 1996 rating decision, the Veteran was assigned separate 10 percent ratings for his right and left knee disabilities, effective August 23, 1993.  The knees had previously been assigned a single 10 percent rating as a bilateral condition.  By an October 1998 rating decision, the RO increased the rating for the Veteran's low back disability to 20 percent, effective July 2, 1997.  In the same rating decision, the RO also found clear and unmistakable error in the effective date assigned for the right and left knee disabilities and assigned a new effective date of August 23, 1995, for the right and left knee disabilities.  By an August 2008 rating decision, the RO increased the rating for the Veteran's low back disability to 40 percent, effective September 15, 2006, and increased the ratings for the Veteran's right and left knee disabilities to 30 percent, effective September 15, 2006.  In a July 2010 rating decision, the Veteran was assigned separate 10 percent ratings for right and left lower extremity neuropathy due to his low back disability, effective September 15, 2006.  The RO also clarified that the Veteran had separate 30 percent ratings for right and left knee instability and separate 10 percent ratings for right and left knee limitation of motion, all effective September 15, 2006.  However, as those grants do not represent total grants of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2004, the Veteran testified before the Board at a hearing that was held at the RO.  In March 2005, the Board remanded the claims for further development.  By a September 2006 decision, the Board denied the claims captioned above.  The Veteran appealed the decision denying the claims to the United States Court of Appeals for Veterans Claims (Court).  In an October 2007 Order, the Court remanded the claims to the Board for readjudication in accordance with a Joint Motion for Remand.  In August 2008, the Board remanded the claims in compliance with the October 2007 Order of the Court.    

The issue of service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  For the period from August 23, 1995, to July 2, 1997, the Veteran's lumbar spine disability was manifested by no more than slight lumbosacral strain or limitation of motion of the thoracolumbar spine, or no more than mild intervertebral disc syndrome.  Ankylosis was not shown.  

2.  For the period from July 2, 1997, to September 15, 2006, the Veteran's lumbar spine disability was manifested by no more than moderate lumbosacral strain or limitation of motion of the thoracolumbar spine or no more than moderate intervertebral disc syndrome, with no incapacitating episodes during any 12 month period.  Ankylosis was not shown.  

3.  For the period from September 15, 2006, to January 15, 2007, the Veteran's lumbar spine disability was manifested by severe lumbosacral strain or limitation of motion of the thoracolumbar spine or no more than severe intervertebral disc syndrome, with no incapacitating episodes during any 12 month period.  Ankylosis was not shown.   

4.  For the period since January 15, 2007, the Veteran's lumbar spine disability has been manifested by pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy.  There were no incapacitating episodes during any past 12 month period, and ankylosis has not been shown.    

5.  For the period from August 23, 1995, to September 15, 2006, the Veteran's right knee disability was manifested by full extension and flexion limited at most to 130 degrees.  There was no objective evidence of instability, subluxation, locking, dislocation, or ankylosis.  There was x-ray evidence of arthritis.  

6.  For the period from August 23, 1995, to September 15, 2006, the Veteran's left knee disability was manifested by full extension and flexion limited at most to 130 degrees.  There was no objective evidence of instability, subluxation, locking, dislocation, or ankylosis.  There was x-ray evidence of arthritis.  

7.  For the period since September 15, 2006, the Veteran's right knee disability has been manifested by full extension and flexion limited at most to 45 degrees.  There is severe instability but no subluxation, locking, dislocation, or ankylosis.  There is x-ray evidence of arthritis.  

8.  For the period since September 15, 2006, the Veteran's left knee disability has been manifested by full extension and flexion limited at most to 65 degrees.  There is severe instability but no subluxation, locking, dislocation, or ankylosis.  There is x-ray evidence of arthritis.  

9.  The Veteran's residuals of a tonsillectomy are not currently manifested by hoarseness with inflammation of the cords or mucous membranes.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent disabling for a lumbar spine disability have not been met for the period from August 23, 1995, to July 2, 1997.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code (DCs) 5292, 5293, 5294, 5295 (2002).

2.  The criteria for a rating in excess of 20 percent disabling for a lumbar spine disability have not been met for the period from July 2, 1997, to September 15, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code (DCs) 5292, 5293, 5294, 5295 (2002 and 2003), 5003, 5236, 5237, 5238, 5239, 5242, 5243 (2010).   

3.  The criteria for a rating in excess of 40 percent disabling for a lumbar spine disability have not been met from September 15, 2006, to January 15, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code (DCs) 5292, 5293, 5294, 5295 (2002 and 2003), 5003, 5236, 5237, 5238, 5239, 5242, 5243 (2010).    

4.  The criteria for a 60 percent rating for a lumbar spine disability have been met since January 15, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code (DCs) 5292, 5293, 5294, 5295 (2002 and 2003), 5003, 5236, 5237, 5238, 5239, 5242, 5243 (2010).    

5.  The criteria for a rating in excess of 10 percent disabling for a right knee disability have not been met for the period from August 23, 1995, to September 15, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5257, 5260, 5261 (2010).

6.  The criteria for a rating in excess of 10 percent disabling for a left knee disability have not been met for the period from August 23, 1995, to September 15, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5257, 5260, 5261 (2010).

7.  The criteria for a rating in excess of 10 percent disabling for right knee limitation of motion have not been met since September 15, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5260, 5261 (2010).

8.  The criteria for a rating in excess of 30 percent disabling for right knee instability have not been met since September 15, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5257 (2010).

9.  The criteria for a rating in excess of 10 percent disabling for left knee limitation of motion have not been met since September 15, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5260, 5261 (2010).

10.  The criteria for a rating in excess of 30 percent disabling for left knee instability have not been met since September 15, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5257 (2010).

11.  The criteria for an initial compensable rating for residuals of a tonsillectomy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.31, 4.97, Diagnostic Code (DC) 6516 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2010).  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 (2010) and 38 C.F.R. § 4.45 (2010) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).    

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2010).  For the purpose of rating disability from arthritis, the lumbar vertebrae are considered groups of minor joints, and the knee is considered a major joint.  38 C.F.R. § 4.45 (2010).

Low Back Disability

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  Diagnostic Code 5010, used for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003, 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1.  

Although there is X-ray evidence of arthritis in the lumbar spine, the Veteran is already in receipt of a rating in excess of 10 percent disabling under a limitation of motion diagnostic code, or under a diagnostic code whose rating is predicated on limitation of motion.  Therefore, the criteria listed under DC 5003 cannot serve as a basis for an increased rating for the lumbar spine disability.  38 C.F.R. § 4.14.  The Board will therefore discuss the applicability of the other regulatory criteria.   

During the course of this appeal, the regulations for rating disabilities of the spine were revised, effective September 26, 2003.  68 Fed. Reg. 51454 (Aug. 27, 2003).  VA's Office of General Counsel has determined that the amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  The most favorable regulation will be applied after the date of regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).  

The RO has considered and notified the Veteran of both the old and the new versions of the relevant criteria.  Therefore, the Board's following decision results in no prejudice to the Veteran in terms of lack of notice of the regulatory revisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board has evaluated the Veteran's back disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010). 

Prior to September 26, 2003, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine, a 20 percent rating was warranted for moderate limitation of motion of the lumbar spine, and a 40 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).  

Prior to September 26, 2003, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of these symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).   

Effective September 23, 2002, the rating criteria for intervertebral disc syndrome were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  This regulation was again slightly revised in September 2003.  

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  The reclassified diagnostic codes include 5236 (sacroiliac injury and weakness), 5237 (lumbosacral strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc syndrome (DC 5243), permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2010).   

The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:  

Unfavorable ankylosis of the entire spine (100 percent);
 
Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);
 
Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);
 
For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2010).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2010).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2010).  

1.  From August 23, 1995, to July 2, 1997 

For the period under consideration, the Veteran's lumbar spine disability has been rated as 10 percent disabling under DC 5292, which contemplates limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292 (2002).  Other applicable diagnostic codes include DC 5293, which contemplates intervertebral disc syndrome; DC 5294, which contemplates sacroiliac injury and weakness; and DC 5295, which contemplates lumbosacral strain.  Sacroiliac injury and weakness are rated using the criteria for lumbosacral strain.  38 C.F.R. § 4.71a, DCs 5293, 5294, 5295 (2002).    

It has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (DC 5285), complete bony fixation of the spine (DC 5286), or ankylosis of the lumbar spine (DC 5289).  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in the instant case.  

Under the old schedular criteria of DC 5292, a higher rating of 20 percent was not warranted unless there was moderate limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  In a September 1995 private medical report, the Veteran was found to be well-muscled and to have normal lumbar lordosis.  He was able to do heel and toe walking with no problem.  He had back pain and pulling on straight leg raising, but there was negative root tension.  The Veteran was diffusely tender in the paralumbar musculature and in the midline lumbosacral.  He was also tender in the mid back area.  There was no real muscle spasm.  

Based upon the above examination, the Board concludes that the Veteran's limitation of motion falls at most within the slight range, even when taking into account any additional loss of function due to pain and other factors.  The Board finds that overall, there is minimal limitation of lumbar motion.  The Veteran had back pain and tenderness, but there was no muscle spasm or any evidence that he had moderate limitation of motion of the lumbar spine.  Thus, under the old qualitative criteria for evaluating limitation of motion of the lumbar spine, the Board finds that the Veteran's lumbar spine disability was slight limitation of motion, for which a 10 percent rating was warranted.  38 C.F.R. § 4.71a, DC 5292 (2002).  Thus, the old schedular criteria of DC 5292 cannot serve as a basis for an increased rating in this particular case.    

Similarly, when rated under the old diagnostic code for lumbosacral strain, the Veteran's low back disability does not satisfy the qualitative criteria for a rating higher than 10 percent.  Under the old schedular criteria of DC 5295, a higher rating of 20 percent was not warranted unless there was muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position.  38 C.F.R. § 4.71a, DC 5295 (2002).  In this case, there was no evidence of real muscle spasm, and unilateral loss of lateral spine motion was not shown.  Thus, the old schedular criteria of DC 5295 may not serve as a basis for an increased rating in this particular case.  

Additionally, under the old schedular criteria of DC 5293, the diagnostic code for intervertebral disc syndrome, a higher rating of 20 percent was not warranted unless there was moderate intervertebral disc syndrome with recurring attacks.  38 C.F.R. § 4.71a, DC 5293 (2002).  

In a September 1995 private medical report, the Veteran was found to be well-muscled and to have normal lumbar lordosis.  He was able to do heel and toe walking with no problem.  He had back pain and pulling on straight leg raising, but there was negative root tension.  The Veteran was diffusely tender in the paralumbar musculature and in the midline lumbosacral.  He was also tender in the mid back area.  There was no real muscle spasm.  Neurologic examination revealed decreased sensation to pinprick over the right S1 distribution.  An x-ray of the lumbar spine was unremarkable.  The Veteran was diagnosed with lumbosacral strain superimposed on chronic right S1 radiculopathy.  

The Board finds that the evidence does not show moderate intervertebral disc syndrome with recurring attacks.  The Veteran's condition more nearly approximated a mild intervertebral disc syndrome because the flare-ups were not frequent enough to rise to the level of a moderate condition.  Thus, the Board finds that an increased rating under DC 5293 for a lumbar spine disability is not warranted.      

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating.

In sum, the weight of the credible evidence demonstrates that the Veteran's lumbar spine disability does not warrant a rating in excess of 10 percent disabling for the period under consideration.  As the preponderance of the evidence is against the claim for an increased rating for a lumbar spine disability, the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002).   

2.  From July 2, 1997, to September 15, 2006 

For the period under consideration, the Veteran's lumbar spine disability has been rated as 20 percent disabling under DC 5292, which contemplates limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292 (2002).  Other applicable diagnostic codes include DC 5293, which contemplates intervertebral disc syndrome; DC 5294, which contemplates sacroiliac injury and weakness; and DC 5295, which contemplates lumbosacral strain.  Sacroiliac injury and weakness are rated using the criteria for lumbosacral strain.  38 C.F.R. § 4.71a, DCs 5293, 5294, 5295 (2002).    

It has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (DC 5285), complete bony fixation of the spine (DC 5286), or ankylosis of the lumbar spine (DC 5289).  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in the instant case.  

Under the old schedular criteria of DC 5292, a higher rating of 40 percent was not warranted unless there was severe limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  On VA examination in July 1997, the Veteran's lumbar spine had 45 degrees flexion, 30 degrees extension, 30 degrees lateral flexion to the right, 35 degrees lateral flexion to the left, and 40 degrees lateral rotation bilaterally.  The examiner noted that his impression was that the Veteran could have performed better but was apparently not too eager to perform better than he did.  At a September 1998 VA examination, the Veteran's lumbar spine had 45 degrees flexion, 18 degrees extension, 45 degrees lateral flexion to the right, 35 degrees lateral flexion to the left, 30 degrees lateral rotation to the right, and 25 degrees lateral rotation to the left.  On VA examination in March 2002, the Veteran's lumbar spine had 85 degrees flexion, 30 degrees extension, 40 degrees lateral flexion bilaterally, and 35 degrees lateral rotation bilaterally.  The spine had some pain on motion.  The Veteran was additionally limited by pain but not by fatigue, weakness, lack of endurance, or incoordination.  At an August 2005 VA examination, the Veteran's lumbar spine had 70 degrees flexion, 20 degrees extension, 25 degrees lateral flexion bilaterally, and 20 degrees lateral rotation bilaterally.  The spine had some pain on motion, and the Veteran had pain on repetitive use and during flare-ups.  However, he did not have additional limitation of function or motion due to pain, fatigue, weakness, lack of endurance, or incoordination.      

Based upon the ranges of motion recorded at the above examinations, the Board concludes that the Veteran's limitation of motion falls at most within the moderate range, even when taking into account any additional loss of function due to pain and other factors.  The Board finds that overall, there is moderate limitation of lumbar motion.  Although there was some pain on motion, there was no additional limitation due to fatigue, weakness, incoordination, or lack of endurance.  Although the Veteran was found to be additionally limited by pain at a March 2002 VA examination upon repetitive motion, the evidence does not show that this additional limitation fell within the severe range.  Thus, under the old qualitative criteria for evaluating limitation of motion of the lumbar spine, the Veteran's lumbar spine limitation of motion disability was no more than moderate, for which a 20 percent rating was warranted.  38 C.F.R. § 4.71a, DC 5292 (2002).  Thus, the old schedular criteria of DC 5292 cannot serve as a basis for an increased rating in this particular case.    

Under the more specific numerical criteria found under the revised spinal regulations, the Veteran's lumbar spine disability again fails to satisfy the requirements for more than a 20 percent rating.  According to the new regulations, his ranges of motion at the above examinations fall, at most, within the requirements for a 20 percent rating: forward flexion greater than 30 degrees but not greater than 60 degrees; or combined range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DCs 5236, 5237, 5242 (2010).  At no time has there been favorable ankylosis of the entire thoracolumbar spine, which would warrant a rating in excess of 20 percent.  Furthermore, the Board finds that limitation of thoracolumbar flexion to 30 degrees or less is not shown.  Thus, the Board finds that the new schedular criteria of DCs 5236, 5237 and 5242 cannot serve as a basis for an increased rating either.  

Additionally, when rated under the old diagnostic code for lumbosacral strain, the Veteran's lumbar spine disability does not satisfy the qualitative criteria for a rating higher than 20 percent.  Under the old schedular criteria of DC 5295, a higher rating of 40 percent was not warranted unless there was severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  In this case, there is no evidence of loss of lateral spine motion, mild narrowing of joint space, or severe lumbosacral strain with listing of the whole spine to the opposite side.  Furthermore, there was no evidence of positive Goldthwaite's sign or marked limitation of forward bending in standing position.  Thus, the old schedular criteria of DC 5295 may not serve as a basis for an increased rating in this particular case.  The Board notes that there is not a new set of criteria for rating a lumbosacral strain other than the General Rating Formula for Disease and Injuries of the Spine already discussed above.  

Under the old schedular criteria of DC 5293, the diagnostic code for intervertebral disc syndrome, the Veteran's lumbar spine disability again does not satisfy the qualitative criteria for a rating higher than 20 percent.  DC 5293 provides for a 40 percent disability rating when there is severe intervertebral disc syndrome with recurring attacks with intermittent relief.  38 C.F.R. § 4.71a, DC 5293.

On VA examination in July 1997, the Veteran reported having received epidural injections for his back disability.  He complained of constant back pain that went down his legs and caused his feet to be numb sometimes.  He stated that the pain was sharp and burning at times.  He maintained that he could not engage in sports or bend, squat, lift objects, or stand and sit for prolonged periods of time.  Examination revealed that the Veteran walked with a slight limping gait and the aid of a cane.  There was no evidence of malalignment of the axial skeleton or spasms of the lumbar paravertebral musculature.  The Veteran's movements were performed in a normal manner, and he could squat about halfway down to his haunches.  He could stand on his toes and heels.  The Veteran's lumbar spine had 45 degrees flexion, 30 degrees extension, 30 degrees lateral flexion to the right, 35 degrees lateral flexion to the left, and 40 degrees lateral rotation bilaterally.  The examiner noted that his impression was that the Veteran could have performed better but was apparently not too eager to perform better than he did.  Straight leg raising was 60 degrees on the left and 50 degrees on the right.  There was hypesthesia to pinprick stimuli along the entire length of the right lower extremity, which was not in keeping with a localized neurological problem.  The examiner stated that this might resemble somewhat a supratentorial condition.  The Veteran was able to perceive cold perception in a normal manner.  Vibration sense, position sense, and type of infection was impaired in the right lower extremity.  There was no weakness of the lower extremities, and deep tendon reflexes of the ankles were 2+ bilaterally.  The examiner found that deep tendon motor reflexes were essentially normal and did not correspond to the right-sided perception of sensory modalities that the Veteran had indicated.  An MRI of the lumbar spine showed minimal diffuse bulging of the L5-S1 annulus, minimal posterior spurring at L5-S1, and mild L5-S1 facet hypertrophy bilaterally.  The Veteran was diagnosed with low back pain syndrome that was myofascial in etiology.  

At a September 1998 VA examination, the Veteran was noted to have been receiving nerve block injections at the facet levels.  The Veteran complained of pain radiating down his legs and weakness in his legs.  Examination revealed that the Veteran walked with a relatively normal gait.  He could stand on toes and heels as well as squat about three-quarters of the way down to his haunches.  There was no malalignment of the axial skeleton, nor were there spasms to the lumbar paravertebral musculature.  The Veteran's lumbar spine had 45 degrees flexion, 18 degrees extension, 45 degrees lateral flexion to the right, 35 degrees lateral flexion to the left, 30 degrees lateral rotation to the right, and 25 degrees lateral rotation to the left.  Straight leg raising was 30 degrees bilaterally.  Deep tendon reflexes of the ankles were 2+ bilaterally.  There was no weakness on dorsiflexion and plantar flexion of the great toes, but there was a slight hypesthesia to pinprick stimuli along the lateral aspect of the right lower extremity.  The Veteran had no laxity of the iliolumbar or iliosacral ligaments.  The examiner diagnosed the Veteran with chronic low back pain syndrome due to mechanical factors and hypertrophy of the L5-S1 facet.  

On VA examination in March 2002, the Veteran complained of low back pain, fatigue, lack of endurance, and stiffness.  He reported that his symptoms were distressing and occurred for several hours each day.  He stated that moderate lifting worsened his back problem and maintained that he could not stand on his feet for long periods or do much lifting.  Examination revealed that the Veteran usually used a cane for ambulation due to back pain.  His posture was normal, and his gait was slow.  There was no muscle spasm, weakness, or tenderness noted.  Straight leg raising test was negative bilaterally.  The Veteran's lumbar spine had 85 degrees flexion, 30 degrees extension, 40 degrees lateral flexion bilaterally, and 35 degrees lateral rotation bilaterally.  The spine had some pain on motion.  The Veteran was additionally limited by pain but not by fatigue, weakness, lack of endurance, or incoordination.  Motor function of the lower extremities was normal.  Sensory examination and reflexes of the lower extremities were also normal.  The Veteran was diagnosed with chronic low back syndrome and hypertrophy of L5-S1 facet.  

At an August 2005 VA examination, the Veteran was able to walk independently on his heels and toes.  He had an antalgic gait.  There was no paraspinal muscle spasm of the paraspinal musculature of the lower lumbar spine or weakness in the lumbar region.  The Veteran did have tenderness of the paraspinal regions.  He had not had any incapacitating episodes during the last 12 months.  The Veteran's lumbar spine had 70 degrees flexion, 20 degrees extension, 25 degrees lateral flexion bilaterally, and 20 degrees lateral rotation bilaterally.  The spine had some pain on motion, and the Veteran had pain on repetitive use and during flare-ups.  However, he did not have additional limitation of function or motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  Straight leg raise was negative bilaterally.  Motor strength of the lower extremities was intact.  Sensation was intact to all distributions of the lower extremities with light touch.  An x-ray revealed mild degenerative disc disease at L5-S1 and some facet hypertrophy at L4-L5 and L5-S1.  The Veteran was diagnosed with degenerative disc disease at L5-S1 with facet hypertrophy at L4-L5 and L5-S1.       

The Board finds that the evidence does not show severe intervertebral disc syndrome with recurring attacks with intermittent relief.  While intermittent  radiculopathy was shown, the evidence does not show a condition that would more nearly approximate recurring attacks with only intermittent relief as required by the criteria for a higher rating.  Thus, the Board finds that an increased rating under DC 5293 for a lumbar spine disability is not warranted.  

After September 23, 2002, and prior to September 26, 2003, intervertebral disc syndrome could be rated either on the basis of the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations, along with ratings for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  Under that code, a 40 percent rating is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six during the past 12 months.  Incapacitating episodes were defined as requiring bed rest prescribed by a physician and treatment by a physician.  Here, there is no evidence that the Veteran had any incapacitating episodes or hospital admissions related to his lumbar spine disability during any one-year period of the rating period under consideration.  Accordingly, he is not entitled to an increased rating under that diagnostic code. 

As noted above, a September 2003 revision to the intervertebral disc syndrome code stated that intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.  

For purposes of evaluation under DC 5243, chronic orthopedic and neurologic manifestations means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Orthopedic disabilities are rated using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Similarly, neurologic disabilities are rated separately using criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, DC 5243, Note 1, Note 2 (2003-04).  

There is no evidence that the Veteran had any incapacitating episodes or hospital admissions related to his lumbar spine disability during any one-year period of the rating period under consideration.  It has been determined in this case that there is no evidence of incapacitating episodes as defined under DC 5293 or the General Rating Formula for Diseases and Injuries of the Spine (in effect from September 23, 2002, to September 26, 2003, and from September 26, 2003, through the present, respectively).  Therefore, it is necessary to determine whether the Veteran may be entitled to a higher rating if chronic orthopedic and neurologic manifestations are evaluated separately and combined with all other disabilities.  

Turning first to the orthopedic manifestations, on VA examination in July 1997, the Veteran's lumbar spine had 45 degrees flexion, 30 degrees extension, 30 degrees lateral flexion to the right, 35 degrees lateral flexion to the left, and 40 degrees lateral rotation bilaterally.  The examiner noted that his impression was that the Veteran could have performed better but was apparently not too eager to perform better than he did.  At a September 1998 VA examination, the Veteran's lumbar spine had 45 degrees flexion, 18 degrees extension, 45 degrees lateral flexion to the right, 35 degrees lateral flexion to the left, 30 degrees lateral rotation to the right, and 25 degrees lateral rotation to the left.  On VA examination in March 2002, the Veteran's lumbar spine had 85 degrees flexion, 30 degrees extension, 40 degrees lateral flexion bilaterally, and 35 degrees lateral rotation bilaterally.  The spine had some pain on motion.  The Veteran was additionally limited by pain but not by fatigue, weakness, lack of endurance, or incoordination.  At an August 2005 VA examination, the Veteran's lumbar spine had 70 degrees flexion, 20 degrees extension, 25 degrees lateral flexion bilaterally, and 20 degrees lateral rotation bilaterally.  The spine had some pain on motion, and the Veteran had pain on repetitive use and during flare-ups.  However, he did not have additional limitation of function or motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  Taken together, those ranges of motion would warrant a rating of only 20 percent under the general rating formula.  The requirement for a rating in excess of 20 percent under the general rating formula, favorable ankylosis of the entire thoracolumbar spine or limitation of flexion to 30 degrees or less, is not demonstrated.  38 C.F.R. § 4.71a, DC 5237 (2010).  

On VA examination in August 2005, the Veteran was able to walk independently on his heels and toes.  He had an antalgic gait.  There was no paraspinal muscle spasm of the paraspinal musculature of the lower lumbar spine, weakness in the lumbar region, or weakness in the lower extremities.  The Veteran did have tenderness of the paraspinal regions.  He had not had any incapacitating episodes during the last 12 months.  Straight leg raise was negative bilaterally.  Motor strength of the lower extremities was intact.  Sensation was intact to all distributions of the lower extremities with light touch.  The Veteran was diagnosed with degenerative disc disease at L5-S1 with facet hypertrophy at L4-L5 and L5-S1.       

In an April 2006 VA medical report, the Veteran complained of constant back pain that radiated down both legs to the bottom of his feet.  He reported that both legs were tingling.  Inspection of the low back was normal, and there were no trigger points upon palpation.  Deep tendon reflexes were 2+ and symmetric.  The Veteran reported that his strength was "give-way."  Babinski, Patrick, and straight leg raise testing were negative.  The Veteran was diagnosed with chronic, mechanical low back pain that was possibly facet-mediated.  The physician found no evidence of lumbar radiculopathy on examination.  

While the Veteran has complained of neurological abnormalities related to his lumbar spine disability, including pain that radiated into both legs and numbness and weakness in the legs, the pertinent objective medical evidence does not support a conclusion that the Veteran had any neurological symptoms related to his lumbar spine disability.  Therefore, the Board finds that a separate rating for neurological impairment is not warranted.
     
The Veteran has been assigned a disability rating of 20 percent under the rating criteria for lumbosacral strain.  The Board finds that the criteria for a rating greater than 20 percent for the spine disability are not met under any of the spinal rating criteria applicable.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating.

In sum, the weight of the credible evidence demonstrates that the orthopedic and neurological manifestations of the Veteran's lumbar spine disability warrant no more than a 20 percent rating for the period under consideration.  As the preponderance of the evidence is against the claim for an increased rating for a lumbar spine disability, the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   




3.  From September 23, 2006, to Present 

For the period under consideration, the Veteran's lumbar spine disability has been rated as 40 percent disabling under DC 5295, which contemplates lumbosacral strain.  38 C.F.R. § 4.71a, DC 5295 (2002).  Other applicable diagnostic codes include DC 5292, which contemplates limitation of motion of the lumbar spine; DC 5293, which contemplates intervertebral disc syndrome; and DC 5294, which contemplates sacroiliac injury and weakness.  Sacroiliac injury and weakness are rated using the criteria for lumbosacral strain.  38 C.F.R. § 4.71a, DCs 5292, 5293, 5294 (2002).    

It has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (DC 5285), complete bony fixation of the spine (DC 5286), or ankylosis of the lumbar spine (DC 5289).  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in the instant case.  

Under the old schedular criteria of DCs 5292, 5294, and 5295, the diagnostic codes pertaining to limitation of motion of the lumbar spine, sacroiliac injury and weakness, and lumbosacral strain, respectively, the maximum disability rating allowed under those codes is 40 percent.  38 C.F.R. § 4.71a, DCs 5292, 5294, 5295.  The Veteran is already in receipt of a 40 percent rating for his lumbar spine disability.  Therefore, the old schedular criteria of DCs 5292, 5294, and 5295 cannot serve as a basis for an increased rating in this particular case.  

Under the more specific numerical criteria found under the revised spinal regulations for lumbosacral strain, the Veteran's lumbar spine disability again fails to satisfy the requirements for more than a 40 percent rating.  The criteria delineated in the General Rating Formula for Diseases and Injuries of the Spine allows a higher rating of 50 percent if there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5236, 5237, 5238, 5239, 5242 (2010).  VA examinations dated in January 2007 and March 2009 show no evidence of unfavorable ankylosis of any part of the spine.  Thus, the new schedular criteria of DCs 5236, 5237, 5238, 5239 and 5242 cannot serve as a basis for an increased rating either.  

On VA examination in January 2007, the Veteran complained of constant back pain that radiated to the feet and was a 10/10 in severity.  He described the pain as crushing, squeezing, burning, aching, oppressing, sharp, and sticking.  He reported that he also experienced stiffness and weakness in the back.  He stated that he required bed rest when he experienced back pain but that his back disability did not cause incapacitation.  Examination revealed that the Veteran had an abnormal, stooped posture and an antalgic, stilted, slow, and guarded gait.  He used a walker with wheels for ambulation because it gave support when ambulating.  There was evidence of radiating pain on movement, muscle spasm, flattening of paraspinous muscles, and tenderness to palpation of the paraspinous muscles.  Straight leg raising test was positive bilaterally.  There was no ankylosis of the lumbar spine.  Range of motion testing showed 25 degrees flexion, 20 degrees extension, 20 degrees lateral flexion bilaterally, and 15 degrees lateral rotation bilaterally.  There was pain on all ranges of motion.  Upon repetitive use, the lumbar spine was additionally limited by 10 degrees due to pain, fatigue, and lack of endurance.  Spine inspection indicated the head position of bent forward with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  Neurological examination demonstrated sensory deficit and motor weakness in L1-L5 and S1.  Knee and ankle jerk were 2+ bilaterally.  The examiner noted that the Veteran's intervertebral disc syndrome did not cause any bowel or bladder dysfunction but did cause some erectile dysfunction.  

At a March 2009 VA examination, the Veteran reported that he could not sit up for long periods of time.  The examiner noted that the examination lasted 40 minutes, and the Veteran was able to sit without any problem and did not seem to be in pain.  The Veteran complained that he had low back discomfort that went down both legs to his feet.  He stated that his feet went numb from time to time and that he had tingling in the legs.  There was no evidence of flare-ups or incapacitating episodes during the past 12 months, and the Veteran used no assistive devices.  Range of motion testing of the low back showed 60 degrees flexion, 30 degrees extension, 30 degrees lateral flexion bilaterally, and 35 degrees lateral rotation bilaterally.  There was no additional pain, fatigue, weakness, instability, or incoordination upon repetitive motion.  Straight leg raising was 80 degrees on each side.  Knee and ankle jerks were brisk and equal.  The Veteran had 5/5 power to dorsiflexion and plantar flexion, and there was no loss of sensation in the lower extremities.  The Veteran was diagnosed with lumbar spine spondylolisthesis.  

Post-service private medical records dated from July 2009 to March 2011 show that the Veteran received intermittent treatment for lumbar radiculopathy and peripheral neuropathy of the bilateral lower extremities.  February 2011 and March 2011 private medical reports indicate that the Veteran complained of numbness, tingling, and sharp, burning pain in both legs.  Examination revealed no dermatological abnormalities.  Dorsalis pedis and posterior tibial pulses were palpated at 2/4 bilaterally.  Achilles and patellar reflexes were normal, brisk, and symmetrical bilaterally.  Epicritic sensation, including sharp, dull, and light touch, was decreased bilaterally.  There was no focal motor or sensory deficit in the bilateral lower extremities, and muscle strength of the lower extremities was intact.  

Under the old schedular criteria of DC 5293, the diagnostic code for intervertebral disc syndrome, a maximum 60 percent rating is warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, DC 5293.  The January 2007 VA examination showed evidence of pronounced intervertebral disc syndrome.  The Veteran had demonstrable muscle spasm in his back and radiating pain on movement.  Straight leg raising test was positive bilaterally, and there was evidence of sensory deficit and motor weakness in L1-L5 and S1.  Thus, the Board finds that a 60 percent rating under DC 5293 for a lumbar spine disability is warranted as of January 15, 2007, the date that the radiculopathy was objectively confirmed on examination.

The Board notes that in a July 2010 rating decision, the RO granted service connection and awarded separate 10 percent ratings for right lower extremity sensory deficit and left lower extremity sensory deficit, effective September 15, 2006.  However, the Board finds that the ratings assigned for bilateral lower extremity sensory deficit as of September 15, 2006, cannot be combined with the increased rating based on the old intervertebral disc syndrome criteria in DC 5293 because those criteria include rating of neurologic residuals in assigning the 60 percent rating.  To separately assign ratings for bilateral lower extremity sensory deficit would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2010).  Therefore, those 10 percent ratings are discontinued when the 60 percent rating for intervertebral disc syndrome is assigned, as of January 15, 2007.

After September 23, 2002, and prior to September 26, 2003, intervertebral disc syndrome could be rated either on the basis of the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations, along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  Under that code, a 60 percent rating is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes were defined as requiring bed rest prescribed by a physician and treatment by a physician.  Here, there is no evidence that the Veteran had any incapacitating episodes or hospital admissions related to his lumbar spine disability during any one-year period of the rating period under consideration.  Accordingly, he is not entitled to an increased rating under that diagnostic code.  

As noted above, a September 2003 revision to the intervertebral disc syndrome code stated that intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.  

For purposes of evaluation under DC 5243, chronic orthopedic and neurologic manifestations means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Orthopedic disabilities are rated using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Similarly, neurologic disabilities are rated separately using criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, DC 5243, Note 1, Note 2 (2003-04).  

There is no evidence that the Veteran had a sufficient length of incapacitating episodes or hospital admissions related to his lumbar spine disability during any one-year period of the rating period under consideration to warrant a higher rating.  It has been determined in this case that there is no evidence of incapacitating episodes as defined under DC 5293 or the General Rating Formula for Diseases and Injuries of the Spine (in effect from September 23, 2002, to September 26, 2003, and from September 26, 2003, through the present, respectively).  Therefore, it is necessary to determine whether the Veteran may be entitled to a higher rating if chronic orthopedic and neurologic manifestations are evaluated separately and combined with all other disabilities.  

Turning first to the orthopedic manifestations, on VA examination in January 2007, the Veteran had 25 degrees flexion, 20 degrees extension, 20 degrees lateral flexion bilaterally, and 15 degrees lateral rotation bilaterally.  There was pain on all ranges of motion.  Upon repetitive use, the lumbar spine was additionally limited by 10 degrees due to pain, fatigue, and lack of endurance.  There was no evidence of ankylosis of the spine.  At a March 2009 VA examination, the Veteran had 60 degrees flexion, 30 degrees extension, 30 degrees lateral flexion bilaterally, and 35 degrees lateral rotation bilaterally.  There was no additional pain, fatigue, weakness, instability, or incoordination upon repetitive motion.  There was no evidence of any ankylosis of the spine.  Taken together, these ranges of motion would not warrant a rating in excess of 40 percent under the general rating formula.  The requirement for a higher rating under the general rating formula, unfavorable ankylosis of the entire thoracolumbar spine, is not demonstrated.  38 C.F.R. § 4.71a, DC 5243 (2010).    

On VA examination in January 2007, the Veteran complained of constant back pain that radiated to the feet and was a 10/10 in severity.  He described the pain as crushing, squeezing, burning, aching, oppressing, sharp, and sticking.  He reported that he also experienced stiffness and weakness in the back.  Examination revealed evidence of radiating pain on movement, muscle spasm, flattening of paraspinous muscles, and tenderness to palpation of the paraspinous muscles.  Straight leg raising test was positive bilaterally.  Neurological examination demonstrated sensory deficit and motor weakness in L1-L5 and S1.  Knee and ankle jerk were 2+ bilaterally.  The examiner noted that the Veteran's intervertebral disc syndrome did not cause any bowel or bladder dysfunction but did cause some erectile dysfunction.  

At a March 2009 VA examination, the Veteran complained that he had low back discomfort that went down both legs to his feet.  He stated that his feet went numb from time to time and that he had tingling in the legs.  Straight leg raising was 80 degrees on each side.  Knee and ankle jerks were brisk and equal.  The Veteran had 5/5 power to dorsiflexion and plantar flexion, and there was no loss of sensation in the lower extremities.  

Post-service private medical records dated from July 2009 to March 2011 show that the Veteran received intermittent treatment for lumbar radiculopathy and peripheral neuropathy of the bilateral lower extremities.  February 2011 and March 2011 private medical reports indicate that the Veteran complained of numbness, tingling, and sharp, burning pain in the both legs.  Examination revealed no dermatological abnormalities.  Dorsalis pedis and posterior tibial pulses were palpated at 2/4 bilaterally.  Achilles and patellar reflexes were normal, brisk, and symmetrical bilaterally.  Epicritic sensation, including sharp, dull, and light touch, was decreased bilaterally.  There was no focal motor or sensory deficit in the bilateral lower extremities, and muscle strength of the lower extremities was intact.  

The Board notes that in a July 2010 rating decision, the RO granted service connection and awarded separate 10 percent ratings for right lower extremity sensory deficit and left lower extremity sensory deficit, effective September 15, 2006.  While the Veteran has complained of neurological abnormalities related to his lumbar spine disability, including pain that radiated into both legs and numbness, tingling, and weakness in the legs, the current medical evidence does not support a conclusion that the Veteran has any additional neurological symptoms amounting to any incomplete paralysis of any nerves related to his lumbar spine disability other than the bilateral lower extremity sensory deficit, for which he is already in receipt of 10 percent disability ratings for sensory neurological impairment.  Furthermore, because the involvement is wholly sensory, the evidence does not support ratings higher than 10 percent for bilateral lower extremity sensory deficit.  Therefore, the Board finds that no additional separate ratings for neurological impairment are warranted.

The Veteran has been assigned a disability rating of 40 percent under the rating criteria for intervertebral disc syndrome and 10 percent ratings for bilateral lower extremity sensory deficit for the period under consideration.  The Board finds that no higher rating was warranted prior to January 15, 2007.  However, the Board finds that the criteria for a 60 percent rating for the spine disability are met as of January 15, 2007.  That rating would replace the previous 40 percent orthopedic rating and the previous 10 percent neurologic ratings.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating prior to January 15, 2007.

In sum, the weight of the credible evidence demonstrates that the orthopedic manifestations of the Veteran's lumbar spine disability warrant no more than a 40 percent orthopedic rating and 10 percent neurologic ratings from September 15, 2006, to January 15, 2007, and a 60 percent rating, but not greater, as of January 15, 2007, not to be combined with the previous neurologic ratings.  The Board finds that the Veteran is not entitled to any additional separate rating for any neurological component of his lumbar spine disability, as there is no objective evidence of any additional neurological manifestations related to his lumbar spine disability beyond that which has already been rated.  Furthermore, the old criteria for rating intervertebral disc syndrome considered neurologic findings.  Therefore, a separate neurologic rating is not appropriate in conjunction with a rating assigned pursuant to Diagnostic Code 5293 because that would rate the same symptomatology under different diagnostic codes and would constitute pyramiding.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5293.  The Board finds that an increased rating of 60 percent for a lumbar spine disability is warranted as of January 15, 2007, and the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right and Left Knee Disabilities 

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2010).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2010).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  DC 5010 (traumatic arthritis) direct that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.  

A claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2010).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.  

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

1.  From August 23, 1995, to September 15, 2006

The Veteran's right knee and left knee disabilities have been rated as 10 percent disabling due to painful motion from August 23, 1995, to September 15, 2006.  

The Veteran's right knee and left knee disabilities have been rated as 10 percent disabling under Diagnostic Code 5003, which contemplates degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  Other applicable diagnostic codes include Diagnostic Code 5257, which contemplates recurrent subluxation or lateral instability; Diagnostic Code 5260, which contemplates limitation of flexion of the leg; and Diagnostic Code 5261, which contemplates limitation of extension of the leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010). 

In considering the applicability of other diagnostic codes, the Board finds that DCs 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no treatment record, or any report of VA examination demonstrate any objective finding of dislocation or locking of either knee.  Similarly, ankylosis of the right knee and left knee has not been demonstrated.  

Post-service VA and private treatment records dated from August 1995 to June 2006 show intermittent treatment for bilateral knee pain, knee degenerative joint disease, and possible patella tendonosis.  A July 2000 VA radiological report, as to the Veteran's bilateral knees, showed mild degenerative changes involving the medial joint space and the medial plateau with no other significant abnormalities seen.  In April 2006 and June 2006 VA medical reports, the Veteran complained of diffuse bilateral knee pain.  Examination revealed no effusion or varus/valgus instability.  There was good patellar tracking but mild patellar grind.  Lachman's and McMurray's were negative.  There was tenderness to palpation over the medial and lateral joint line bilaterally.  Range of motion testing showed 135 degrees flexion and 0 degrees extension bilaterally.  X-rays of the knees were normal.  

On VA examination in July 1997, the Veteran complained of constant achiness in the knees.  He reported that he felt weakness in the kness when he stood up but that they did not lock.  He denied any swelling.  Examination revealed that the Veteran walked with a slight limping gait with the aid of a cane.  He wore bilateral knee braces.  His knees had no deformities, soft tissue swelling, or increased heat.  Range of motion testing showed 140 degrees flexion and 0 degrees extension.  McMurray's sign, Apley's restriction and compression tests, and patellar grinding test were negative.  There was no laxity of the cruciate or collateral ligaments of either knee.  The Veteran did have some discomfort when the patellar tendons were compressed digitally.  The examiner noted that the Veteran might have a patellofemoral syndrome but that it should not be so incapacitating as to require him to walk with knee braces.  The Veteran was diagnosed with bilateral patellofemoral syndrome.  

At a September 1998 VA examination, the Veteran complained that he had bilateral knee pain on the sides and under the kneecaps.  He reported that his knees would lock and give way.  An MRI indicated no cruciate or collateral ligament abnormalities or any definite meniscal tears, although minimal joint fluid was noted.  There were also no abnormalities identified on the patellofemoral cartilage sequence studies.  Examination revealed no evidence of varus or valgus deformities, soft tissue swelling, or increased heat around the knee joints.  The Veteran walked with a relatively normal gait both with and without his knee braces.  He could stand on his toes and heels and squat about three-quarters of the way down to his haunches.  Range of motion testing showed 0 degrees extension and 140 degrees flexion bilaterally.  McMurray's sign and patellar grinding test were negative.  There was no laxity of the cruciate or collateral ligaments of either knee, roughness of the bearing surface of either patella, malalignment of the patella, or crepitus in either of the knee joints.  Apley's restriction and compression test was equivocal because the Veteran made some complaints of mild discomfort, but the examiner found that this was not a reliable affirmation.  The examiner diagnosed the Veteran with bilateral knee arthralgia with minimal objective findings.  

A March 2002 VA orthopedic examination report noted that the Veteran complained of pain, weakness, stiffness, inflammation, locking, fatigue, and lack of endurance affecting both knees for the last few years.  He stated that his knees were worsened by standing and walking.  The examiner noted that the Veteran needed a cane to help with his balance and that he had limited function of standing and walking, in that he required a cane and walked slower than what would be expected.  The examiner stated that the appearance of both of the Veteran's knees was normal.  The examiner indicated that there was a negative drawer test and a negative McMurray test of each knee.  It was noted that there were no DeLuca issues with either knee and no constitutional signs of arthritis.  The examiner indicated that X-rays, as to the knees, showed normal studies.  The diagnoses included patellofemoral pain syndrome of the right knee and the left knee.  The examiner commented that the Veteran had impairment of both knees, which was limited, but the impairment was not as significantly limiting as the Veteran's back condition.  

An August 2005 VA examination report noted that the Veteran had chief complaints of bilateral knee pain.  He reported that he was unemployed and stated that he had been unable to work mostly due to his low back and bilateral knees.  

The examiner reported that the bilateral knees had a range of motion of 0 to 130 degrees, bilaterally, with negative Lachman's and negative positive drawer.  The examiner indicated that the Veteran's knees were stable to varus and valgus stress at 0 to 30 degrees of each knee with no effusion or erythema present at either knee.  It was noted that bilateral knee X-rays revealed no significant bony abnormalities or arthritis.  The examiner stated that during repetitive use, the Veteran had increased pain with no fatigue, weakness, lack of endurance, or incoordination.  It was noted that with flare-ups, which could occur once a day or once every few days, the Veteran had increased pain and fatigue, but no weakness, lack of endurance, or incoordination.  The examiner noted that there was no additional functional limitation (loss of motion) due to increased pain with repetitive use or with increased pain and fatigue with flare-ups.  The examiner stated that the Veteran did have painful motion of the bilateral knees.  It was noted that the Veteran did have crepitus which he could pick up on the patellofemoral joint when he went through his ranges of motion of the knees.  

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above examinations, the Veteran's bilateral knees had flexion limited at most to 130 degrees, as demonstrated at an August 2005 VA examination.  The flexion of the Veteran's bilateral knees must be limited to 30 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, DC 5260 (2010).  Diagnostic Code 5260 therefore cannot serve as a basis for increased ratings in these cases.  Similarly, increased ratings are not warranted under Diagnostic Code 5261.  The Veteran had full extension bilaterally on all of the above examinations.  The Veteran's bilateral knee extension would have to be limited to 15 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  Therefore, Diagnostic Code 5261 cannot serve as a basis for increased ratings for the Veteran's right knee and left knee disabilities.  

In addition, the evidence would need to show limitation of extension to 10 degrees or limitation of flexion to 45 degrees for either to warrant a compensable rating.  The Board has determined that the Veteran is not entitled to compensable ratings  under Diagnostic Codes 5260 and 5261.  Because he did not meet the criteria for compensable ratings under either diagnostic code, no separate ratings are warranted.  VAOPGCPREC 9-04 (2004), 69 Fed. Reg. 59990 (2005). 

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on repetitive use.  The Board notes that although the Veteran had increased pain on repetitive use at his August 2005 VA examination, there was no additional functional limitation or loss of motion due to increased pain with repetitive use or with increased pain and fatigue with flare-ups.  There was no evidence which suggests, that, on repetitive use, the bilateral knees would be restricted by pain or other factors to only 30 degrees flexion or 15 degrees extension, the criteria for a 20 percent rating, or restricted such that any separate compensable ratings would be warranted.  In fact, the bilateral knees were limited at most to 130 degrees flexion with full extension.  Thus, even considering the effects of pain on use, the evidence does not show that the bilateral knees are limited in motion to 15 degrees extension or 30 degrees flexion, and thus the requirements for increased ratings are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the Board finds that the evidence does not show that any additional functional limitation would result in the Veteran warranting any separate compensable ratings for limitation of extension and flexion. 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  In this case, the medical evidence does not show any recurrent subluxation, nor does the Veteran report any subluxation.  As for instability, although the Veteran contends that he experienced his bilateral knees occasionally giving way, the objective medical evidence does not show any bilateral knee instability on examination.  In fact, the August 2005 VA examination and the April 2006 and June 2006 VA treatment sessions found that the Veteran's knees were stable to varus and valgus stress.  Therefore, the Board finds that increased ratings are not warranted for the Veteran's right knee and left knee disabilities under Diagnostic Code 5257.  

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding.  38 C.F.R. § 4.14 (2010); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional disability.  There is x-ray evidence in this case that demonstrates that the Veteran's bilateral knee disability is manifested by arthritis.  The criteria under Diagnostic Codes 5003 and 5010 apply when limitation of motion would be noncompensable under a limitation of motion code.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2010).  The Veteran's bilateral knee disability is noncompensable under Diagnostic Codes 5260 and 5261, which are diagnostic codes predicated on limitation of motion.  An increased 20 percent rating is not warranted unless there is x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003 (2010).  In this case, the evidence does not show that the Veteran's arthritis results in occasional incapacitating exacerbations.  Therefore, ratings in excess of 10 percent for right knee and left knee arthritis are not warranted. 

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's right knee and left knee disabilities did not warrant ratings in excess of 10 percent for the period under consideration.  The preponderance of the evidence is against the claims, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  From September 15, 2006, to Present 

The Veteran's right knee and left knee disabilities have been rated as 10 percent disabling due to painful motion since September 15, 2006.  In addition, the Veteran also has separate 30 percent ratings for right knee and left knee instability based on recurrent subluxation or lateral instability.      

The Veteran's right knee and left knee disabilities have been rated as 10 percent disabling under Diagnostic Code 5260, which contemplates limitation of flexion of the leg.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  His bilateral knee disability has also been rated as 30 percent disabling under Diagnostic Code 5257, which contemplates recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  Other applicable diagnostic codes include Diagnostic Code 5003, which contemplates degenerative arthritis; and Diagnostic Code 5261, which contemplates limitation of extension of the leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5261 (2010). 

In considering the applicability of other diagnostic codes, the Board finds that DCs 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no treatment record, or any report of VA examination demonstrate any objective finding of dislocation or locking of either knee.  Similarly, ankylosis of the right knee and left knee has not been demonstrated.  

Post-service VA and private medical records dated from October 2006 to January 2011 show that the Veteran received intermittent treatment for bilateral knee arthralgia, bilateral knee instability, degenerative joint disease of the knees, and bilateral knee pain.  He was fitted for knee braces and received a cane and motorized wheelchair to assist with ambulation.  An October 2006 x-ray of the knees revealed a small entheisophyte arising along the superior, anterior aspect of the left patella and a small area of soft tissue density seen inferiorly in the left suprapatellar bursa partially projecting between the left patella and the anterior aspect of the left femur on the lateral projection.  

On VA examination in January 2007, the Veteran reported that while standing, walking, and driving, he had bilateral knee weakness, stiffness, giving way, lack of endurance, locking, and fatigability.  He complained of constant bilateral knee pain that traveled down his legs to his feet and was a 10/10 in severity.  He described the pain as burning, aching, sharp, and cramping.  He stated that when he had knee pain, he could sometimes function with medication and sometimes required complete bed rest.  He denied any incapacitation.  Examination revealed that the Veteran had bent forward posture and gait that was antalgic, stilted, slow, and guarded.  He required a walker with wheels for ambulation because it gave him support while ambulating.  The knees showed signs of tenderness, abnormal movement, guarding of movement, and crepitus.  Range of motion testing showed 70 degrees flexion in the right knee, 75 degrees flexion in the left knee, and 0 degrees extension bilaterally.  There was pain on all ranges of motion.  Upon repetitive motion, the knees were additionally limited by pain, fatigue, weakness, and lack of endurance.  The right knee joint function was additionally limited by 25 degrees, and the left knee joint function was additionally limited by 10 degrees.  The anterior and posterior cruciate ligaments and medial and lateral collateral ligaments stability tests of the knees were abnormal with severe instability.  The medial and lateral meniscus test of the knees was abnormal with a severe degree of severity.  X-rays of the knees were within normal limits.  The Veteran was diagnosed with bilateral knee patellofemoral syndrome with bilateral knee instability, marked limited range of motion with pain and further loss of mobility with repetitive testing.  The examiner noted that the Veteran also had crepitus and ambulated with a walker.  

At a March 2009 VA examination, the Veteran complained that he continued to have pain in both knees all over.  He could not specify any specific area of pain.  He reported being able to walk for about only 10 minutes and not being able to run.  There was no evidence of flare-ups, and he used no assistive devices.  Examination revealed no effusion, swelling, redness, or tenderness in the knees.  Range of motion testing showed 130 degrees flexion and 0 degrees extension bilaterally.  Repetitive motion yielded no evidence of pain, fatigue, weakness, instability, or incoordination.  There was no additional loss of motion on repetitive motion.  The Veteran's knees had good stability in both planes.  There were some crepitations identified in the knees, but they were not associated with pain.  X-rays of the knees were normal.  The Veteran was diagnosed with left and right knee degenerative joint disease.  

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above examinations, the Veteran's right knee had flexion limited at most to 70 degrees, and his left knee had flexion limited at most to 75 degrees, as demonstrated at a January 2007 VA examination.  The flexion of the Veteran's bilateral knees must be limited to 30 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, DC 5260 (2010).  Diagnostic Code 5260 therefore cannot serve as a basis for increased ratings in these cases.  Similarly, increased ratings are not warranted under Diagnostic Code 5261.  The Veteran had full extension bilaterally on all of the above examinations.  The Veteran's bilateral knee extension would have to be limited to 15 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  Therefore, Diagnostic Code 5261 cannot serve as a basis for increased ratings for the Veteran's right knee and left knee disabilities.  

In addition, the evidence would need to show limitation of extension to 10 degrees to warrant a compensable rating.  The Board has determined that the Veteran is not entitled to compensable ratings under Diagnostic Code 5261.  Because he did not meet the criteria for compensable ratings under this diagnostic code, no separate ratings are warranted.  VAOPGCPREC 9-04 (2004), 69 Fed. Reg. 59990 (2005). 

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on repetitive use.  The Board notes that at his January 2007 VA examination, there was additional functional limitation or loss of motion due to increased pain with repetitive use.  The Veteran's right knee flexion was additionally limited by 25 degrees, which would limit right knee flexion overall to 45 degrees.  The Veteran's left knee flexion was additionally limited by 10 degrees, which would limit left knee flexion overall to 65 degrees.  However, there was no evidence which suggests, that, on repetitive use, the bilateral knees would be restricted by pain or other factors to only 30 degrees flexion or 15 degrees extension, the criteria for a 20 percent rating, or restricted such that any separate compensable rating would be warranted for limitation of extension.  Thus, even considering the effects of pain on use, the evidence does not show that the bilateral knees are limited in motion to 15 degrees extension or 30 degrees flexion, and thus the requirements for increased ratings are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the Board finds that the evidence does not show that any additional functional limitation would result in the Veteran warranting any separate compensable ratings for limitation of extension. 

The Veteran is currently in receipt of 30 percent disability ratings for right knee and left knee instability.  Diagnostic Code 5257 provides a maximum 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  In this case, the Veteran is already in receipt of the maximum ratings under Diagnostic Code 5257.  Therefore, the Board finds that increased ratings are not warranted for the Veteran's right knee and left knee disabilities under Diagnostic Code 5257.  

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding.  38 C.F.R. § 4.14 (2010); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional disability.  There is x-ray evidence in this case that demonstrates that the Veteran's bilateral knee disability is manifested by arthritis.  The criteria under Diagnostic Codes 5003 and 5010 apply when limitation of motion would be noncompensable under a limitation of motion code.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2010).  The Veteran's bilateral knee disability is noncompensable under Diagnostic Codes 5260 and 5261, which are diagnostic codes predicated on limitation of motion.  An increased 20 percent rating is not warranted unless there is x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003 (2010).  In this case, the evidence does not show that the Veteran's arthritis results in occasional incapacitating exacerbations.  Therefore, ratings in excess of 10 percent for right knee and left knee arthritis are not warranted. 

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's right knee and left knee disabilities did not warrant ratings in excess of 10 percent for limitation of motion or ratings in excess of 30 percent for instability for the period under consideration.  The preponderance of the evidence is against the claims, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Tonsillectomy 

When a condition is not listed in the schedule, it will be permissible to rate it under a closely-related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The Veteran's service-connected residuals of a tonsillectomy may be rated by analogy to chronic laryngitis.  38 C.F.R. §§ 4.20, 4.97, Diagnostic Code 6516.  

A 10 percent rating is warranted for chronic laryngitis when there is hoarseness, with inflammation of the cords or mucous membranes.  A 30 percent rating requires hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.97, Diagnostic Code 6516.  

When the requirements for a compensable rating of a diagnostic code are not shown, a 0 percent rating is assigned.  38 C.F.R. § 4.31.  

A March 1992 VA general medical examination report noted that the Veteran's noses, sinus, mouth, and throat were all normal.  The diagnoses included no abnormality of the tonsils or remnants.  

A March 2002 orthopedic examination report noted that the Veteran reported that his jaw would lock and that for ten to fifteen minutes, he could not close his mouth.  He stated that he would sometimes have cramps under his chin.  The diagnoses included residuals of a tonsillectomy.  The examiner commented that currently, there were only subjective complaints of frequent sore throats.  

An August 2005 VA dental examination report noted that the Veteran's mouth opening was 50 millimeters without deviation, crepitus, or pain.  It was noted that the Veteran stated that he had problems with his jaw sticking open and what he described was anterior belly digastric spasm on opening wide.  The examiner noted that he explained that such was a phenomenon and that nothing could be done to prevent it.  The examiner indicated that there were no lesions noted on the tongue, lips, buccal mucosa, floor of the mouth, palate, or oropharynx.  The examiner stated that there was no loss of tissue or bone.  As to a summary, it was noted that the Veteran had good dental care and hygiene.  

On VA examination in January 2007, the Veteran continued to complain of sore throats.  The examiner noted that the Veteran was being treated for obstructive sleep apnea and reflux disease.  Examination of the nose and pharynx were normal.  There was no rhinitis present, and the Veteran had normal speech.  The larynx was not examined.  The examiner concluded that the Veteran had no residuals of tonsillectomy at the present time.  

At an April 2009 VA examination, the Veteran reported that when he opened his mouth wide, his jaw could lock.  He stated that when this happened, he had to wait up to five minutes before being able to close his mouth.  He also complained of some pain in the angle of the jaw after the jaw locked.  Examination of the ears, nose, nasal pharynx, oral pharynx, larynx, and hypopharynx were normal.  There were no lesions on the larynx or pharynx.  There was no evidence of enlarged lingual tonsils or current infection, and no palatine tonsillar tissue was present.  Vocal cords were mobile.  The Veteran did have some deviation of the jaw on opening, but there was no locking on examination.  There was mild pain on palpation over the temporomandibular joint.  The examiner found no limitation of jaw function on examination and opined that the Veteran's jaw locking symptom was not related to his period of service.  

The Board notes that symptomatology indicative of a compensable rating under Diagnostic Code 6516 has not been shown.  There is no evidence of hoarseness with inflammation of the cords or mucous membrane.  As the requirements for a compensable rating under Diagnostic Code 6516 are not met, a 0 percent rating is proper pursuant to 38 C.F.R. § 4.31.  

The Board also acknowledges the Veteran's contention that he has muscle spasms in the jaw related to his tonsillectomy.  However, the evidence shows that the Veteran had no limitation of jaw function on objective medical examination and that the jaw locking was not related to his period of service.  Therefore, an initial compensable rating for residuals of a tonsillectomy due to jaw locking is not warranted.  See 38 C.F.R. § 4.150, DC 9905 (2010) (temporomandibular articulation, limited motion of).   

This is an initial case on the granting of service connection. The Board finds that there are no distinct periods of time, since the effective date of service connection, during which the Veteran's residuals of a tonsillectomy were more than 0 percent disabling.  Fenderson v. West, 12, Vet. App. 119 (1999).  

As the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet. App. 49 (1990).  

Extra-schedular Consideration

The Board finds no evidence that the Veteran's service-connected low back disability, bilateral knee disability, and residuals of a tonsillectomy present such unusual or exceptional disability pictures at any time so as to require consideration of extra-schedular ratings.  38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected low back disability, bilateral knee disability, and residuals of a tonsillectomy do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  The Board finds that the evidence does not show frequent hospitalization due to the low back disability, bilateral knee disability, and residuals of a tonsillectomy.  The Board notes the Veteran's contentions that he cannot work due to his low back and knee disabilities.  However, the Board does not find that these disabilities cause marked interference with employment beyond that envisioned by the schedular ratings already assigned.  Additionally, the Veteran is already in receipt of total disability based on individual unemployability, effective September 15, 2006.  Consequently, the Board concludes that referral of this case for consideration of extra-schedular ratings is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2003; rating decisions in September 1995, February 1996, October 1998, August 2008, and July 2010; a statement of the case in November 1995; and supplemental statements of the case in September 1996, October 1998, June 2003, November 2005, January 2006, and November 2007.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the July 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to these claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

A rating in excess of 10 percent from August 23, 1995, to July 2, 1997, for a lumbar spine disability is denied.  

A rating in excess of 20 percent from July 2, 1997, to September 15, 2006, for a lumbar spine disability is denied.  

A rating in excess of 40 percent from September 15, 2006, to January 15, 2007, for a lumbar spine disability is denied.  

The 10 percent ratings for the neurological manifestations of the lumbar spine disability are effective from September 15, 2006, to January 15, 2007.  

A rating of 60 percent, but not greater, as of January 15, 2007, for a lumbar spine disability is granted.  

A rating in excess of 10 percent from August 23, 1995, to September 15, 2006, for a right knee disability is denied.  

A rating in excess of 10 percent from August 23, 1995, to September 15, 2006, for a left knee disability is denied.  

A rating in excess of 10 percent since September 15, 2006, for right knee limitation of motion is denied.  

A rating in excess of 30 percent since September 15, 2006, for right knee instability is denied.  

A rating in excess of 10 percent since September 15, 2006, for left knee limitation of motion is denied.  

A rating in excess of 30 percent since September 15, 2006, for left knee instability is denied.  

An initial compensable rating for residuals of a tonsillectomy is denied.  


REMAND

Although the Board sincerely regrets the delay, additional development is needed prior to further disposition of the claim for service connection for headaches.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Veteran contends that his chronic headache disorder first manifested during his period of active service as a result of routine exposure to jet fuel.  The Veteran's service medical records demonstrate isolated complaints of headaches in March and April 1989, after 40 minutes of exposure to jet fuel.  Post-service records show that he first sought treatment for headaches in July 1992, within one year after his separation from service.  The next record of a complaint or treatment for headaches is dated in July 1993, when the Veteran was diagnosed with muscle tension headaches.  In January 1994, the Veteran was treated for a headache related to a diagnosis of sinusitis.  In May 1995, the Veteran was involved in a motor vehicle accident in which he hit his head on the steering wheel of the vehicle he was driving, sustaining a neck injury.  Subsequent treatment records show that the Veteran regularly complained of headaches associated with his neck pain.  At his March 2004 hearing before the Board, the Veteran stated that he had been informed by his physicians that his headaches were related to his neck disability.  

The Veteran underwent VA neurological examination in August 2005.  After reviewing the record, the examiner determined that the Veteran did not develop a chronic headache disorder in service as a result of duties involving parachute jumping, or as a result of exposure to jet fuel.  The examiner, however, did not specifically address the etiology of the Veteran's current headache disorder, or the chronicity of his complaints.  

The Board remanded the claim for an additional opinion regarding whether the Veteran's current headache disorder first manifested during his period of active service, or whether it more likely manifested following his separation from service.  On VA examination in March 2009, the examiner found that the Veteran's occipital headaches associated with neck pain and cervical muscle spasms were suggestive of headaches related to his cervical degenerative disease.  Because the Veteran's neck injury occurred after his period of service, the examiner opined that these particular headaches were not related to the Veteran's period of service.  However, regarding the Veteran's headaches that were located in the frontal and bitemporal region and associated with photophobia and phonophobia, the examiner stated that these headaches were suggestive of migraine headaches.  The examiner noted that no specific diagnosis was given for the recurrent headaches that the Veteran was treated for in March 1989 in service, which made it unclear whether the March 1989 recurrent headaches were migraines.  The examiner opined that he was unable to determine if the Veteran's migraine headaches began in service or were related to service without resorting to mere speculation.    

 Because the VA examiner was unable to provide any opinion on the etiology of the Veteran's headache disorder without resorting to speculation, that examination amounts to nonevidence, neither for nor against the Veteran's claim because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); 38 C.F.R. § 3.102 (reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  The lack of an opinion regarding whether the Veteran's headache disability was related to service renders the March 2009 VA examination inadequate because of the failure to provide the opinion requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As it remains unclear to the Board whether the Veteran's headaches are related to his period of active service, the Board finds that a remand for an additional examination and opinion is necessary in order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA neurological examination for the purpose of ascertaining whether his current headache disorder is etiologically related to his period of active service.  The examiner should specifically opine as to whether it is as likely as not (50 percent probability or greater) that the Veteran's current headache disorder is etiologically related to his period of active service, or whether it more likely manifested following his separation from service, and is unrelated to his period of service, or to any incident therein.  In this regard, the examiner should consider the Veteran's statements regarding the incurrence of the headaches, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should indicate in the examination report that the claims file was reviewed.  The rationale for the opinions must be provided.

2.  Then, readjudicate the claim of entitlement to service connection for headaches.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


